      Case 2:18-cr-00329-MHT-SMD Document 91 Filed 08/19/21 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )       CRIMINAL ACTION NO.
       v.                                  )          2:18cr329-MHT
                                           )               (WO)
MARK ALLEN RYALS                           )

                       SUPPLEMENTAL ORDER ON
                 CONDITIONS OF SUPERVISED RELEASE

       During    the       hearing      regarding        the     revocation       of

defendant       Mark       Allen      Ryals’s     supervised          release     on

August 12, 2021, the court considered the findings of

Ryals’      February       10,     2019,       forensic    evaluation          (Doc.

59),    conducted          by   Dr.    Lauren      Kois,       Ph.D.,    and     his

October 2, 2019, Mental Health Intake Assessment and

Report, conducted by LaJessie Williams, of Therapeutic

Counseling       Services,         LLC.          The     court       rejects     the

findings of the October 2019 report, which is cursory

and    fails    to     acknowledge         or    account       for    significant

evidence        of    Ryals’s         adverse-childhood              experiences,

substance-use          disorders,          and     adverse       mental-health

symptoms.            The    court      adopts      the     findings       of     the

February 2019 evaluation by Dr. Kois, which is thorough
      Case 2:18-cr-00329-MHT-SMD Document 91 Filed 08/19/21 Page 2 of 3




and      well-supported,         including          the   finding      that

“[a]dditional information may clarify whether Mr. Ryals

meets     diagnoses      for    Major        Depressive    Disorder,      in

Remission,” Report (Doc. 59) at 11; the finding that a

“significant         barrier       to        Mr.      Ryals’s    adaptive

functioning         appears       to        be      his   inability       to

appropriately cope with his anger and frustration,” id.

at 14; and the finding that Ryals “will likely benefit

from individual psychotherapy to explore his feelings

and     thoughts     related     to        anger,    particularly     those

related to his abusive childhood,” id.                    The court also

agrees with Dr. Kois’s recommendations in the February

2019     evaluation,       including        the     recommendation     that

Ryals receive “[c]ognitive-behavior therapy (CBT)” in

conjunction with “Motivational Interviewing.”                   Id.

                                 ***

       Accordingly, it is ORDERED that the United States

Probation Office shall:



                                       2
     Case 2:18-cr-00329-MHT-SMD Document 91 Filed 08/19/21 Page 3 of 3




      (1) Arrange for defendant Mark Allen Ryals to have

a    thorough      psychiatric     consultation       by    a   licensed

psychiatrist to: (a) diagnose whether defendant Ryals

suffers from Major Depressive Disorder, in Remission,

or    any    other     mental     illnesses      or    substance         use

disorders; and (b) prescribe any medication, if needed.

      (2) Arrange, until further order of the court, for

defendant Ryals to receive individual psychotherapy at

least twice per month, in accordance with Dr. Kois’s

recommendations, from a licensed psychologist qualified

in CBT and Motivational Interviewing.

      Dr.   Kois     also   recommended      that     defendant     Ryals

consider family therapy with his partner and children.

While the court cannot order as much, it recommends

that the supervising United States Probation Officer

encourage defendant Ryals to pursue such treatment.

      DONE, this the 19th day of August, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
